Citation Nr: 0821474	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-38 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Propriety of a September 10, 2004 reduction of a 30 percent 
rating for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 10, 2004 rating decision 
of the RO in Indianapolis, Indiana, which reduced the 
veteran's rating for hepatitis C from 30 percent to 
noncompensable, effective September 10, 2004.  

The veteran requested a Decision Review Officer hearing in 
this claim in April 2004, following receipt of the rating 
decision proposing the rating reduction.  The RO failed to 
provide this hearing; however the veteran withdrew his 
request in May 2006.  The Board will proceed.

The Board notes that the RO severed service connection for 
hepatitis C in a September 2006 rating decision, with an 
effective date of January 1, 2007 as amended by an October 
2006 rating decision.  The veteran's representative has asked 
the Board to consider the appropriateness of this action; 
however, there is no communication in the file from the 
veteran within one year of the September 2006 rating decision 
and the representative's brief is dated in May 2008.  The 
Board has no jurisdiction to act on this matter at the 
present time.  See Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDING OF FACT

The RO failed to comply with the procedural requirements for 
reducing the veteran's disability rating, to include proper 
notification of the proposal to reduce the disability rating 
and giving him an opportunity to submit evidence.





CONCLUSION OF LAW

The RO failed to satisfy the procedural requirements 
governing the reduction in ratings prior to effectuating its 
rating decision of September 10, 2004 implementing the 
proposed reduction.  38 C.F.R. § 3.105(e) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the Introduction, the RO severed service 
connection for hepatitis C in a September 2006 rating 
decision, effective date of January 1, 2007.  The Board has 
considered what impact, if any, this has on the issue of the 
propriety of the September 10, 2004 reduction of a 30 percent 
rating for hepatitis C, which is the matter currently on 
appeal.

In this regard, the Board believes that the question of 
whether a reduction was warranted as of September 2004 
remains an issue ripe for review, regardless of the 
subsequent severance of service connection in January 2007.  
Therefore, the Board finds that the issue currently on appeal 
is not moot, and the Board will proceed to consider the 
propriety of the reduction.

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  See 
38 C.F.R. § 3.105(e) (2007).  The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  Id.

In this case, the above procedural requirements were met.  
The RO issued a rating decision in March 2004, which proposed 
the reduction in the disability rating for the veteran's 
service-connected hepatitis C.  The veteran was advised of 
the proposed reduction on March 23, 2004.  In response, the 
veteran requested a hearing before a Decision Review Officer.  
The RO issued a rating decision on September 10, 2004, 
implementing the proposed reduction, effective from September 
10, 2004.  The veteran was notified of this reduction by 
letter dated that day.

However, regulations further provide that the effective date 
of the reduction is the last day of the month in which a 60-
day period from the date of notice of the final rating action 
implementing the reduction expires.  See 38 C.F.R. § 3.105(e) 
(2007).  Accordingly, making the reduction effective from the 
date of the rating decision reducing his rating was improper 
under the regulation.

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999); see also Kitchens v. 
Brown, 7 Vet. App. 320, 325 (1995); Murincsak v. Derwinski, 2 
Vet. App. 363, 369 (1992).  Where a rating reduction was made 
without observance of law, the reduction must be vacated and 
the prior rating restored.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  In light of the Board's conclusion 
that the regulations governing reductions were not followed, 
the veteran's rating is restored to 30 percent, as of 
September 10, 2004.  See id.  As the Board is able to grant 
this claim in full on procedural grounds, actual 
consideration of the merits is not warranted.  

As the veteran's rating for hepatitis C has been restored, 
the Board finds that any error related to the VCAA is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).








ORDER

Restoration of a 30 percent rating for hepatitis C, effective 
September 10, 2004, is granted.




____________________________________________
MICHAEL LANE	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


